Case 5:20-cv-01480-PA-KS Document 50 Filed 03/11/21 Page 1 of 1 Page ID #:578


 1                                                                                        JS-6
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
 8                              CENTRAL DISTRICT OF CALIFORNIA
 9
10   AJESH S. BHAKTA, et al.,                           CV 20-1480 PA (KSx)
11                 Plaintiff,                           JUDGMENT
12          v.
13   DHARMENDRA M. BHAKTA, et al.,
14                 Defendants.
15
16
17          Pursuant to the Court’s March 11, 2021 Order granting Defendants’ Motion to
18   Dismiss,
19          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendants shall
20   have judgment in their favor against Plaintiffs.
21          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiffs take
22   nothing.
23          IT IS SO ORDERED.
24
25   DATED: March 11, 2021                                _________________________________
                                                                     Percy Anderson
26                                                          UNITED STATES DISTRICT JUDGE
27
28
